—Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered July 17, 1995, convicting defendant, after a nonjury trial, of murder in the second degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of 23 years to life, 5 to 15 years and 2V3 to 7 years, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence. After carefully considering all the theories advanced by defendant, the court properly determined that the People disproved his justification defense. Defendant has failed to preserve his contentions with respect to the court’s interpretation of Penal Law § 35.30 (4), and we decline to review them in the interest of justice.
Defendant’s Rosario claims are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the court properly relied on the prosecutor’s representations (see, People v Poole, 48 NY2d 144). Based on such representations, the court properly concluded that no Rosario material had been withheld with respect to one witness and that any material with respect to the second had been lost or destroyed. Defendant never requested a specific sanction and, in any event, no sanction was warranted in light of the lack of prejudice to defendant.
We perceive no abuse of sentencing discretion. Concur— Rosenberger, J. P., Williams, Rubin, Andrias and Buckley, JJ.